EXHIBIT 10.11

Management Agreement (the “Agreement”)

between

 

1. PIERIS AG, Lise-Meitner-Straße 30, 85354 Freising-Weihenstephan, represented
by the Supervisory Board

 

  - hereinafter referred to as the “Company”-   and  

 

2. Stephen S. Yoder, Herterichstrasse 65a, 81479 München

 

  - hereinafter referred to as the “CEO” -

- Company and CEO herein collectively also referred to as the “Parties” -

§ 1

Start and Term of the employment

 

1. The employment shall commence on January 1, 2010, and is entered into for a
period of 18 (eighteen) months (the “Term”), i.e. this Agreement will end on
June 30, 2011. This Agreement will be extended automatically for 1 (one) year,
unless it has been terminated in writing 6 (six) months prior to the end of the
Term.

 

2. The right to effect termination without period of notice for due cause (aus
wichtigem Grund) shall remain unaffected.

 

3. Any termination must be in writing.

§ 2

Activity

 

1. The CEO shall be employed as a Chief Executive Officer
(Vorstandsvorsitzender). The field of work shall cover especially general
management and business / corporate development. The CEO shall conduct the
affairs of the Company with the due care and diligence of a prudent and
conscientious business manager pursuant to the provisions of law, the Articles
of Association, the Rules of Procedure for the Board of Managing Directors as
issued by the Supervisory Board, and this Agreement. He shall safeguard the
Company’s interests and shall devote his full working capacity exclusively to
the Company.

 

2. In connection with this Agreement and, unless explicitly agreed otherwise in
writing, without any additional remuneration, the CEO shall, upon request of the
Company, also assume or resign functions in other enterprises which are
affiliated with the Company (sec. 15 German Stock Companies Act (AktG)). This
shall apply accordingly with respect to honorary functions in associations and
professional organizations, in which the Company or an affiliated company is a
member.



--------------------------------------------------------------------------------

3. The Company is entitled to release the CEO at any time from his work with the
continued payment of his gross basic remuneration according to § 4 (1) and while
offsetting his residual entitlement to vacation.

 

4. The place of work is Freising.

§ 3

Working hours

 

1. The CEO shall dedicate his entire working capacity to the Company, at least
40 hours a week. The duration and the starting and finishing times of the daily
working hours shall be determined by the CEO himself according to his set task
within the respectively valid local working hours regulations, in which respect
he must take account of operational interests and the respectively valid Company
regulations.

 

2. The CEO is obliged to do overtime or additional work. Overtime is to be done
as is required by the situation-related scope of work and in so far as this is
legally permissible. The additional work is compensated by the regular salary
according to § 4 (1).

§ 4

Salary, other benefits

 

1. The CEO shall receive for his contractual employment an annual gross salary
of EUR 210,000.00 (in words: Euro two-hundred thousand and ten), payable in
twelve (12) equal monthly instalments through transfer to the account to be
designated by the CEO with a bank located within Germany. The aforementioned
instalments will be paid the last day of each month.

 

2. In addition to the remuneration provided for under § 4 (1), however,
dependent upon the achievement of certain targets to be agreed on between the
Parties, the CEO shall receive an annual bonus payment of EUR 50,000.00 (in
words: Euro fifty-thousand) gross (the “Bonus”). The Bonus will be paid each
year at year’s end, i.e. December 31, and will be paid pro rata temporis if the
employment has not existed the entire year depending on the achievement of the
agreed targets, whereby the determination of the fulfilment of the agreed
targets is within the sole discretion of the Company.

 

3. The CEO shall be eligible to participate in the option pool in such way that
the CEO shall be granted a stake of 2,5% in the Company (the “Exit Fee”) in the
event of a sale of the shares in the Company or a sale of the assets of the
Company (the “Exit”).

 

4. In the event of an Exit resulting in a purchase price exceeding EUR 150 Mio.,
the CEO shall be entitled to a success fee (the “Success Fee”). The Success Fee
shall be calculated as follows:

 

Purchase Price > EUR 150 Mio. £EUR 200 Mio.    0,25% of all net proceeds (i.e.
after deduction of all transaction costs).   

 

- 2 / 8 -



--------------------------------------------------------------------------------

Purchase Price > EUR 200 Mio. £EUR 250 Mio.   
0,5% of all net proceeds (i.e. after deduction of all transaction costs).   
Purchase Price > EUR 250 Mio. £ EUR 300 Mio.    0,75% of all net proceeds (i.e.
after deduction of all transaction costs).    Purchase Price > EUR 300 Mio.   
1,0% of all net proceeds (i.e. after deduction of all transaction costs).   

 

5. In the event that (i) the Company terminates the Agreement pursuant to § 1
(1) and (ii) the net proceeds (i.e. after deduction of all transaction costs)
exceed an amount of EUR 150 Mio., the Exit Fee and the Success Fee shall be
reduced by 33% if the Exit is carried out within six (6) months after
termination notice and by 67% if the Exit is carried out within twelve
(12) months after termination notice. For the avoidance of doubt, in the event
that (i) the Company terminates the Agreement without period of notice for due
shall not be entitled to an Exit Fee and he shall not be entitled to a Success
Fee.

 

6. In case of an additional dilutive financing round by the Company, the Exit
Fee and the Success Fee may be adjusted by the supervisory board, accordingly,
in good faith.

 

7. The Company will lease a car for the CEO. The Company shall bear all
acquisition costs / costs of leasing and all running costs such as gasoline,
repairs, insurances etc. (the “Care Allowance”). The Car Allowance shall be
limited to a maximum of EUR 1,100 plus VAT per month. The CEO is entitled to use
the car for private purposes. As far as this private use is taxable, any such
taxes shall be borne by the CEO. The CEO shall return the car and any other
equipment together with the relevant documentation, in particular the
registration papers, to the Company at the end of the Term. The same shall apply
if the Company releases the CEO from his work according to § 2 (4).

 

8. The Company shall also reimburse the relocation costs incurred to the CEO due
to the relocation from his current domicile to a domicile near Freising upon
submission of the respective receipts. The reimbursement of the relocations
costs shall be limited to a maximum of EUR 10,000 (in words: Euro ten thousand).

 

9. The CEO undertakes to repay any overpayments of salary, including claims
arising from the incorrect calculation of taxes and voluntary benefits, to the
Company without delay. The CEO waives in this respect the assertion of a plea of
a loss of enrichment according to § 818 (3) of the German Civil Code
(Bürgerliches Gesetzbuch).

 

- 3 / 8 -



--------------------------------------------------------------------------------

§ 5

Travel Expenses

The CEO shall receive the reimbursement of his expenses at the fiscally
recognized rates for trips, which are necessary in the Company’s interest. All
further details are regulated by the respective valid Company guidelines.

§ 6

Temporary incapacity to work,

continued payment of salary in the event of illness

 

1. The CEO shall notify the Company without delay of every instance of the
temporary incapacity to work and its probable duration. On request, the reasons
for the temporary inability to work must be indicated.

 

2. If the CEO is unable to work on account of the temporary incapacity to work
due to illness for which he is not responsible, then the Company shall continue
to pay his remuneration for a period of 3 (three) months, but no longer than the
duration of this Agreement. Reimbursements made by third parties to this effect
will be deducted.

 

3. The CEO shall assign his entitlement to compensation to the Company if he
sustains injury at the hands of a third party and the Company continues to pay
his salary in the case of illness. He is obliged to provide the Company without
delay with all the information necessary to pursue said claims. The CEO shall
remain obliged to pursue all claims against third parties.

§ 7

Leave

 

1. The CEO shall receive 27 working days’ leave every calendar year. The CEO
will take the Company’s respective interests into account.

 

2. As far as the CEO cannot take the leave until the end of the year due to
reasons he is not responsible for, he may take the leave until June 30 of the
following year; if the leave is not taken until that point in time, the claim
for vacation shall forfeit without any replacement.

 

3. Leave shall only be granted leave pro rata temporis in the year of the
commencement and the termination of this Agreement.

§ 8

Secondary employment

and Non-compete obligation

 

1. The CEO shall devote his entire working capacity and all of his knowledge,
experience, and know-how to the service of the Company and the enterprises
affiliated with it. The CEO is free to set his own working hours, which shall be
subject to his responsibilities and the requirements of the business.

 

- 4 / 8 -



--------------------------------------------------------------------------------

2. Any other gainful employment requires prior written approval by the
Supervisory Board. The assumption of offices in supervisory bodies of other
enterprises or of honorary positions in organizations requires prior written
approval by the Company. Sec. 88 of the German Stock Corporation Act shall
remain unaffected.

 

3. The Company may deny or, at any time, revoke its approval of a reported
secondary activity only if the respective secondary activity, on its own or in
conjunction with other secondary activities, raises the prospect of an
impairment of the CEO’s activity for the Company or for enterprises affiliated
with it in the future, or of other interests of the Company or of enterprises
affiliated with it in the future.

 

4. The CEO shall on request of the Company, at any time, but at the latest on
termination of this Agreement, resign any offices in supervisory bodies of other
enterprises or honorary positions in organizations he assumed in the interest of
the Company.

 

5. The CEO shall not be permitted, during the Term, to set up, purchase or
participate directly or indirectly in any company, which is in competition with
the Company. The purchase of shares of stock and / or business interests, which
causes neither any majority shareholding nor any blocking minority within such
an enterprise, shall not be barred according to the above mentioned restraint.
This Non-Compete Covenant shall only apply to the business areas of activity the
Manager was engaged in while performing his contractual duties during the past
two years before the end of this Management Agreement. At present, this relates
to the areas of activity concerning the discovery and development of Anticalins.
This Non-Compete Covenant shall only apply to the geographical region the CEO
was engaged in while performing his contractual duties during the past two years
before the end of this Service Contract.

§ 9

Professional development

The costs for professional development measures, which are in the Company’s
interest, shall be borne by the Company.

§ 10

Notification of alterations to personal details

The CEO must notify the Company without delay of alterations to his personal
status and alterations to other data which is contained in the personnel
questionnaire.

§ 11

Duty of care; return obligation

 

1. The CEO shall be obliged to hold the articles put at his disposal (e.g. keys,
electronic data, etc.) in safekeeping.

 

2.

At the Company’s request and at the latest when he leaves Company’s service, the
CEO shall return to the Company without delay and without being requested to do
so all files and other documents which concern the business operations of the
Company or its

 

- 5 / 8 -



--------------------------------------------------------------------------------

  affiliated companies which are in his possession or subject to his access -
especially all plans, customer lists, price lists, printed matter, certificates,
drawings, notes, drafts - and also copies of the said articles, regardless of
whether he received them from the Company or from its affiliated companies.

§ 12

Confidentiality obligation

 

1. The CEO undertakes to maintain secrecy on all business and company secrets,
which he learns during his employment, and also on all other business and
company facts of the employment. This shall not apply to facts, which are public
knowledge.

 

2. The confidentiality obligation shall also apply to the time after the
termination of the employment.

 

3. During the period of the employment and any time thereafter, the CEO is also
obliged to maintain secrecy on the contents of this contract.

 

4. A breach of this unconditional obligation shall constitute a serious
infringement of the CEO’s contractual employment obligations, which if repeated
entitles the Company to terminate the employment without notice period.

§ 13

IP Protection

 

1. The CEO shall disclose and assign to the Company promptly and fully any
future work (including computer software programs) and any invention,
improvement, discovery, process, formula, technique, method, trade secret, or
other intellectual property, whether or not patentable, whether or not
copyrightable, that is made, conceived, developed, or first reduced to practice,
either alone or jointly with others, including any associated trade marks, trade
names and good will in the area of the Company’s business field as described in
§ 2 of the Articles of Association of the Company and all rights to any related
know-how (hereinafter referred to as “Inventions”).

 

2. The CEO hereby assigns to the Company all of his or his right, title and
interest in and with respect to any future Inventions, including in particular
the right to copy, disseminate, transfer to third parties, (sub-) license
exclusively or non-exclusively, adapt and/or modify any such Invention and to
apply for intellectual property rights in the Company’s own name. To the extent
the assignment should not be legally valid, the CEO hereby grants to the Company
an exclusive license to use such Invention as described for the entire life of
such right. The CEO hereby waives any moral rights he may have under copyright
laws, including in particular the right to publish any work, the right to be
named as author and the right of access to any work, to the extent legally
permitted.

 

3. Such assignment or license shall be deemed compensated by the regular salary
according to § 4 (1) above. The parties assume, and hereby agree, that the
salary is an appropriate compensation for such assignment or license.

 

- 6 / 8 -



--------------------------------------------------------------------------------

§ 14

Ancillary agreements and contractual amendments

Verbal ancillary agreements to this contract have not been made. Amendments and
supplements to this contract must be made in writing in order to be effective.
The same shall apply to this requirement of the written form.

§ 15

Expiry deadlines

 

1. The claims of both parties arising from the employment and such claims in
connection with the employment shall lapse if they have not been asserted in
writing against the other contracting party within three months after falling
due.

 

2. If the counter-party rejects the claim or does not reply within two weeks
after the assertion of the claim, then the said claim shall lapse if it is not
asserted in court within a period of 3 further months after the rejection or the
expiry of the deadline. This shall not apply to claims for payment of the CEO
which fall due during dismissal proceedings and which depend on the outcome of
the proceedings. For these claims, the expiry deadline of three months shall
commence after the final and absolute conclusion of the unlawful dismissal
proceedings.

§ 16

Miscellaneous

 

1. If a provision of this contract is or becomes legally ineffective or
unfeasible in whole or in part, then the validity of the remaining provisions of
this contract shall not thus be affected in case of doubt. On the contrary, the
provision, which is legally ineffective or unfeasible in whole or in part, is to
be replaced by a provision, which is closest in commercial terms to the meaning
and purpose of the provision, which is ineffective or unfeasible in whole or in
part. The same shall apply in the case of gaps in this contract.

 

2. If, as a result of an alteration to the legislation or Supreme Court rulings
or on account of other circumstances, a provision of this contract becomes
invalid, then the provision shall automatically be adapted in line with the new
legal position. The validity of the remaining provisions shall not thus be
affected.

 

3. Any amendment to this Agreement shall only be effective when entered into in
writing and signed on behalf of both Parties.

 

4. This Agreement shall be governed exclusively by German law.

 

- 7 / 8 -



--------------------------------------------------------------------------------

§ 17

Copy of contract

The CEO confirms by his own signature that he has received a written copy of
this contract.

 

Freising, Aug. 30 2009      30. Aug 2009

/s/ Hans Küpper

    

/s/ Stephen S. Yoder

Company      CEO

 

- 8 / 8 -